Citation Nr: 0320485	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active duty from January 1946 to January 
1952.  He died in March 1996.  The appellant is his surviving 
spouse.


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1997, a statement of the case was issued in 
September 1997, and a substantive appeal was received in 
November 1997.  

For several years, the RO has been unable to contact the 
appellant.  For reasons that were made clear below, the Board 
will proceed with the adjudication of the appellant's claims.

The appellant has raised the issue of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) due to alleged negligence 
caused at a VA Medical Center (VAMC).  This issue has been 
neither procedurally prepared nor certified for appellate 
review and is referred to the RO for initial consideration 
and appropriate adjudicative acton.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDINGS OF FACT

1.  The RO, despite extensive efforts, has been unable to 
locate the appellant.

2.  All available, relevant evidence necessary for an 
equitable disposition of the claiant's appeal that can be 
obtained by the RO has been obtained.

3.  The veteran died in March 1996; the cause of death listed 
on his death certificate is sepsis due to lung cancer due to 
tobacco abuse.


4.  At the time of death, the veteran had established service 
connection for a gunshot wound to Muscle Group V and 
postoperative residuals to the right arm, evaluated as 
40 percent disabling; a fracture of the distal third right 
humerus with malunion, evaluated as 10 percent disabling, and 
the residuals of a gunshot wound of the left arm, evaluated 
as 10 percent disabling.  The combined service-connected 
disability evaluation was 50 percent.

5.  An association between the veteran's lung cancer and a 
history of smoking during service is not shown.

6.  The veteran's death caused by lung cancer was not 
manifested in service or within 1 year to a compensable 
degree following the discharge therefrom, and is not shown to 
have been related to service or to an alleged history of 
smoking therein.

7.  At the time of the veteran's death, there was no 
outstanding claim for VA benefits that had not been fully 
adjudicated by the RO.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1116, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312(a) (2002).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121(a)(2)(A) 
(West 2002); 38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a July 1995 rating determination the RO addressed a series 
of claims raised by the veteran.  He and his representative 
at that time were informed of this decision in August 1995.

A notice of disagreement signed by the veteran and dated 
March 1, 1996, was received at the RO on March 22, 1996.  He 
had died on March [redacted]
, 1996.  Notwithstanding, the RO issued a 
statement of the case in March 1996.  A timely substantive 
appeal to this determination has not been received from the 
appellant.

The RO received a claim seeking increased compensation based 
on individual unemployability due to service-connected 
disabilities on March 22, 1996, days after the veteran had 
died.

Service connection had been established for a gunshot wound 
to Muscle Group V and postoperative residuals of the right 
(major) arm, evaluated as 40 percent disabling; a fracture of 
the distal one-third of the right humerus with malunion, 
evaluated as 10 percent disabling, and the residuals of a 
gunshot wound to the left arm, also evaluated as 10 percent 
disabling.  The veteran's combined service-connected 
disability evaluation was 50 percent.

The veteran died on March [redacted]
, 1996; the cause of death listed 
on his death certificate is sepsis due to lung cancer, due to 
tobacco abuse.  Other significant conditions contributing to 
death but not related to the cause were indicated to be 
chronic obstructive pulmonary disease (COPD).  No autopsy was 
performed.

In May 1996, the appellant filed a claim seeking dependency 
and indemnity compensation (DIC).  The appellant indicated 
that she was attempting to obtain a 100 percent evaluation 
retroactive until the veteran's death.  It was contended that 
the VA clinic had failed to treat the veteran appropriately 
because they thought he had tuberculosis (TB).  The appellant 
contends that she turned in the claim of unemployability on 
March 1, 1996.  It was contended that the veteran's 
disabilities were of such a severe nature he was dismissed 
from the service.

Medical records were obtained by the RO indicating treatment 
for several nonservice-connected disorders.  In the July 1997 
notice of disagreement, it was contended that service 
connection should have been granted for the veteran's death 
caused by smoking.

In August 1997, the RO requested additional information 
regarding the claim for service connection death benefits due 
to tobacco-related illnesses.  In a statement received at the 
RO in November 1997, the appellant noted the veteran's status 
as a prisoner of war (POW) for less than 30 days.  She 
contends that the veteran's death was related to the gross 
negligence of the VA hospital and staff.

In an October 1997 substantive appeal, the appellant 
contended that her husband's death was due to nicotine 
dependence.

Additional medical records were obtained by the RO, including 
medical records regarding the veteran during his final 
hospitalization.  A history of severe, chronic COPD was 
noted.  A 160-pack-a-year history of smoking was also 
reported.  The veteran had quit 15 years prior to his 
hospitalization.  The diagnoses at death indicated severe 
COPD, stage IV nonsmall cell cancer of the lung, a history of 
bladder cancer, probable post obstructive pneumonia versus 
the lymphangitic spread of cancer, probable sepsis, and 
tobacco abuse.  

Additional medical evidence was obtained in support of the 
appellant's claim.  A VA medical provider reviewed the 
veteran's medical records in August of 2001.  At that time, 
the examiner indicated that two large claims folders had been 
reviewed.  It was indicated that the veteran had numerous 
physicians for COPD and cigarette smoking related conditions.  
It was indicated that the physician had reviewed the 
appellant's contentions.  However, the examiner could not 
find any evidence that addresses the specific issue of 
nicotine dependence.  

A 160-pack-a-year history of cigarette smoking was indicated.  
It was noted that the veteran smoked 1.5 packs a day for more 
than 40 years.  It was noted that a medical expert had found 
this the likely source for the veteran's illness.  However, 
the medical evidence, when reviewed in detail, revealed no 
reference to exactly when the veteran did start smoking.  The 
examiner noted that there was a reference by the veteran's 
wife that he did smoke prior to service, but there was no 
quantification on this issue.  The examiner stated, in 
pertinent part:

Under these circumstances, it is not 
possible to determine, from the 
information presented, whether or not 
this patient did develop nicotine 
dependence during his service, or prior 
to service.

In November 2002, the RO issued a supplemental statement of 
the case in order to inform the appellant of the Veterans 
Claims Assistance Act (VCAA) and of additional medical 
records obtained in support of the appellant's claim.  This 
supplemental statement of the case was returned as 
undeliverable.  Extensive efforts by the RO to ascertain the 
appellant's whereabouts have been unsuccessful.  This will be 
discussed below.


Analysis

Preliminary Matter: Duties to Notify and to Assist

Initially, the Board must note that the RO has been unable to 
locate the appellant.  The RO has undertaken extensive 
efforts to locate the appellant, including contacting the 
Postmaster General of Orangeville, California.  In a response 
received in March 2003, it was indicated that the postal 
service did not have the appellant's forwarding address.  
Efforts to find the appellant utilizing the VA database were 
also unsuccessful.  

The appellant is not represented in this appeal and the RO 
was unaware of any other method it could undertake in order 
to locate her.  VA has delayed the adjudication of this case 
many years in order to provide the appellant with the 
opportunity to contact VA and provide it with her most recent 
address.  The appellant has not contacted VA.

The Board notes that, "[i]n the course of events, it is the 
burden of the [appellant] to keep the VA apprised of [his or 
her] whereabouts.  If [he/she] does not do so, there is no 
burden on the part of the VA to turn up heaven and earth to 
find [him or her].  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate [him or her] at the alternate known address 
before finding abandonment of a previously adjudicated 
benefit."  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

With regard to the pending claim, VA has not had any 
correspondence directly from the appellant for many years and 
it appears clear that she has not kept VA informed of her 
address.  Without a current and correct address, attempts to 
notify the appellant of the Veterans Claims Assistance Act of 
2000, (VCAA) are not possible.



The Board notes that on November 9, 2000, the President 
signed into law the VCAA.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
(CAFC) in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  

The Board finds that VA has satisfied its duty to notify and 
assist and that under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The RO has attempted 
to notify the appellant of the VCAA, without success.  

The record in this case includes examination reports, 
outpatient treatment records, and medical records cited by 
the appellant.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the appellant with her claim.

In multiple letters from VA to the appellant, the appellant 
was provided notice of the types of evidence necessary to 
substantiate her claims as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant has been notified of 
the applicable laws and regulations that set forth the 
criteria for entitlement to service connection and accrued 
benefits.  The discussions and the rating decision and 
statement of the case have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

In light of the extensive efforts of the RO already 
undertaken, the Board finds that the notice requirements of 
the new law and regulation have been effectively met.  
Further action by the RO in light of the fact that the 
appellant has failed to provide VA with her most recent 
address is clearly not warranted.  The RO has undertaken 
extensive efforts to obtain the appellant's current address, 
without success.


Service Connection for Cause of Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain diseases, including cancer, are presumed to 
have been incurred in service and manifested to a compensable 
degree within 1 year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service-connected disabilities are found to 
have no association with his death-causing lung cancer.  No 
health care provider who ever treated the veteran or reviewed 
the medical evidence of record has indicated an association 
between the veteran's gunshot wound and lung cancer.  Not 
even the appellant herself has indicated an association 
between the veteran's service-connected disabilities and the 
veteran's death.  The cause of the veteran's death was lung 
cancer due to tobacco abuse.  There is no evidence of such 
cancer in service, or in the first post service year (so as 
to warrant presumptive service connection for such a 
disability as a chronic disorder under 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309).

The Board notes the lapse of many years between the veteran's 
separation from service and his first treatment for the 
disorder that caused his death.  The CAFC has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  

It is contended that the veteran's lung cancer was caused by 
nicotine dependence caused by his military service.  The 
United States Congress has passed legislation directly 
addressing veterans' claims seeking benefits for disability 
related to the use of tobacco.  

First, the Veterans Benefits Act of 1998, enacted as Subtitle 
B of Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131, inserting language to prohibit 
the payment of VA compensation for disabilities attributable 
to a veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed after that date.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  In lieu of amending 38 
U.S.C.A. §§ 1110 and 1131, section 9014 instead created a new 
38 U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

As a result, the new section 1103 bars an award of service 
connection for a disability arising long after service based 
upon a finding that such disability was caused by tobacco use 
during service.  It does not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See also 38 U.S.C.A. § 1103(b).  By its terms, section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits, 
or veterans and survivors who filed claims on or before June 
9, 1998 (as in this case).  VA has issued a regulation to 
implement the new legislation on tobacco-related disability 
claims, at 66 Fed. Reg. 18,195-198 (Apr. 6, 2001).  

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the claim was filed before 
this date.  Therefore, the new provisions do not apply.

The Board is cognizant that, in VAOPGCPREC 2-93, the VA 
General Counsel held, in particular, that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

Thereafter, in VAOPGCPREC 19-97, the VA General Counsel noted 
that the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  With 
regard to the first question, the determination of whether a 
veteran is dependent upon nicotine is a medical issue.  

If it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated.  A supervening cause of the disability or death 
would sever the causal connection to the onset of the 
nicotine dependence in service.  Post-service exposures to 
environmental or occupational toxins other than tobacco 
products may also be found, under the facts of particular 
cases, to constitute supervening causes of the disability or 
death, so as to preclude findings of service connection.

In this case, the Board finds the preponderance of the 
evidence is against the claim that the veteran's death-
causing lung cancer was caused as a result of nicotine 
dependence during his limited period of active service many 
years ago.  The Board must look to the fact that the 
appellant herself has provided little information indicating 
that the veteran became addicted to smoking during his 
military service many years ago.  The appellant herself 
appears to indicate that the veteran began smoking before his 
military service.  In any event, there is no evidence to 
indicate that the veteran became addicted to smoking during 
his limited period of military service and the fact that he 
smoked in service, even if true, would not provide a basis to 
conclude that his death-causing lung cancer was caused by 
cigarette smoking during military service.  

There is also no medical evidence to support the conclusion 
that the veteran became addicted to smoking during his 
limited period of active service.  The service medical 
records, post-service medical records, and the recent VA 
medical opinion of August 2001 provide only negative evidence 
against the appellant's claim.  Accordingly, this claim must 
be denied.

With regard to the appellant's own contention that the 
veteran's death was the result of active service, smoking 
within service, or negligent treatment by the during his 
limited hospitalization, the U.S. Court of Appeals for 
Veterans Claims (CAVC) has made clear that a lay person is 
not competent to provide such medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The appellant is a 
layperson, and lacks the medical expertise for her opinions 
in this matter to be competent medical evidence.  The most 
recent medical opinion provides only negative evidence 
against the appellant's contentions.  Accordingly, the claim 
of service connection for the cause of the veteran's death is 
denied.


Accrued Benefits

Under 38 U.S.C.A. § 5121(a)(2)(A), a veteran's surviving 
spouse may receive any periodic monetary benefits that were 
not paid for a limited period prior to the death under laws 
administered by the Secretary to which an individual was 
either entitled at death under the existing ratings or 
decisions or based on evidence in the claims file at the time 
of death.  See 38 C.F.R. § 3.1000(a)(1)(i).  These benefits 
are known as "accrued benefits."  38 U.S.C.A. § 5121(a).  

The veteran died on March [redacted]
, 1996.  The appellant and/or 
veteran filed a claim seeking a total rating based on 
individual unemployability due to the veteran's service-
connected disabilities with the RO following his death.  
Accordingly, as the appellant cannot received accrued 
benefits following the veteran's death, and this claim was 
filed following the veteran's death, the appellant may not 
receive benefits for this claim.  

Claims previously submitted by the veteran were fully 
adjudicated by the RO in July 1995.  The appellant and/or 
veteran filed a notice of disagreement with this 
determination on March 22, 1996, following the veteran's 
death.  The Board cannot accept a notice of disagreement with 
this rating determination following the veteran's death.  
Accordingly, at the time of the veteran's death, there were 
no unadjudicated claims that would provide a basis to grant 
accrued benefits.

In any event, even if the Board did accept the notice of 
disagreement of March 22, 1996, to be a valid notice of 
disagreement with the July 1995 rating determination, a 
statement of the case was issued in March 1996 and the 
appellant never filed a substantive appeal to the Board 
regarding these remaining claims.  Accordingly, the claims 
are not before the Board or the VA at this time.  

The Board has noted the veteran's highly honorable military 
service, including as a prisoner of war of the Chinese during 
the Korean War.  The appellant in several of her statements 
has indicated that VA was mistreating the veteran because he 
was a POW for less than 30 days.  It is important for the 
appellant to understand that the veteran's POW status does 
not provide a basis to grant any of her claims as diseases 
specific to a former POW under 38 C.F.R. § 3.309(c) do not 
include any of the disorders at issue, including lung cancer, 
or tobacco abuse.  

Accordingly, even if the Board were to review this case under 
this regulation, it would fail to provide a basis to award 
the appellant service connection for the cause of the 
veteran's death.  Even with consideration of the veteran's 
combat during his highly honorable service in the Korean War, 
the Board finds no basis to award the appellant service 
connection for the cause of his death based on lung cancer 
caused by a long history of tobacco abuse which occurred for 
many years after discharge from active service.

With regard to the accrued benefits issue, as there was no 
claim pending prior to the veteran's death, there is no basis 
to award the appellant accrued benefits.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.


                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

